DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on October 07, 2022 was received.  Claims 5-8 were cancelled by Applicant.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 08, 2022. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Hiromitsu et al. (JPH10237616A with English translation attached) on Claims 1-2 are withdrawn, because Applicant’s argument is pervasive.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hiromitsu et al. (JPH10237616A with English translation attached) as applied to claims 1-2 above, and further in view of Hideki (JPH11279736A with English translation attached) on Claims 3 and 9 are withdrawn, because Applicant’s argument is pervasive.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hiromitsu et al. (JPH10237616A with English translation attached) as applied to claims 1-2 above, and further in view of Terasaki et al. (WO 2016/056178 A1, use EP 3205741A1 as English translation) on Claims 4 and 10 are withdrawn, because Applicant’s argument is pervasive.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hiromitsu et al. (JPH10237616A with English translation attached) as applied to claims 1-2 above, and further in view of Hideki (JPH11279736A with English translation attached) as applied to claim 3 and 9, and further in view of Terasaki et al. (WO 2016/056178 A1, use EP 3205741A1 as English translation) on Claims 11 and 12 are withdrawn, because Applicant’s argument is pervasive.  

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al. (JP 2012021183A with English translation attached). 
Regarding claim 1, Kentaro teaches a method of producing a hot-dip metal coated steel strip (Fig. 1, [0016]), the method comprising: continuously immersing a steel strip into a molten metal bath ([0016], Fig. 1); and spraying, onto the steel strip while being pulled up from the molten metal bath, gas from respective slit-like gas jet orifices of a pair of gas wiping nozzles arranged so that the steel strip is situated therebetween, to adjust a coating weight of molten metal on both sides of the steel strip to thereby continuously produce a hot-dip metal coated steel strip, as shown in Fig. 1 ([0016], Fig. 1), the gas jet orifices each being wider than the steel strip in a transverse direction of the steel strip ([0019],Figs. 2 and 3),  wherein a pair of baffle plates are respectively placed outside of both transverse edges of the steel strip in a state in which both sides of each of the pair of baffle plates partially face the respective gas jet orifices of the pair of gas wiping nozzles ([0012], Fig. 1), and the position of the direction perpendicular | vertical to the main surface of the steel strip 1 of each baffle plate (22) is also adjusted ([0029]).  Kentaro does not explicitly teach a height B of a lower end of each of the pair of baffle plates with respect to a bath surface of the molten metal bath is set to +50 mm or less, where an upper side in a vertical direction is positive.  However, Kentaro a height B of a lower end of each of the pair of baffle plates with respect to a bath surface of the molten metal bath is adjusted ([0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the height B of a lower end of each of the pair of baffle plates to yield a coated steel strip product with desired ([0001], [0029]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 2, Kentaro teaches a method of producing a hot-dip metal coated steel strip as disclosed above.  Kentaro does not explicitly teach wherein the height B is set to -10 mm or more.  However, Kentaro a height B of a lower end of each of the pair of baffle plates with respect to a bath surface of the molten metal bath is adjusted ([0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the height B of a lower end of each of the pair of baffle plates to yield a coated steel strip product with desired ([0001], [0029]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al. (JP 2012021183A with English translation attached) as applied to claims 1-2 above, and further in view of Hideki (JPH11279736A with English translation attached).  
Regarding claim 3, Kentaro teaches a method for producing a hot-dip galvanized steel strip comprising utilizing wiping nozzle as disclosed above.  Kentaro does not explicitly teach wherein the pair of gas wiping nozzles are each placed to point downward with respect to a horizontal plane so that an angle ɵ between the gas jet orifice and the horizontal plane is 10° or more and 75° or less.  However, an analogous art, Hideki teaches a method of producing a hot-dip steel sheet comprising utilizing wiping nozzle ([0001]), wherein the wiping nozzle having a lower front inclined surface at an inclination angle ɵ of 75 degree for example ([0004], [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an inclination angle for the wiping nozzle to the method in Kentaro, because Hideki disclosed when disposing the wiping nozzle with the increased inclination angle of the lower front end inclined surface in a specified positional relationship with respect to the molten steel bath surface and the steel strip surface, the gas descending along the steel strip surface. It has been found that the flow increases and the static pressure decreases at the neutral point where the injected gas separates into an upward flow and a downward flow. The increase in the downward flow and the decrease in the static pressure are presumed to be caused by the following mechanism based on the result of investigation of the gas flow state by the simulation test ([0005]).  
Regarding claim 9, Kentaro teaches a method for producing a hot-dip galvanized steel strip comprising utilizing wiping nozzle as disclosed above.  Kentaro does not explicitly teach wherein the pair of gas wiping nozzles are each placed to point downward with respect to a horizontal plane so that an angle ɵ between the gas jet orifice and the horizontal plane is 10° or more and 75° or less.  However, an analogous art, Hideki teaches a method of producing a hot-dip steel sheet comprising utilizing wiping nozzle ([0001]), wherein the wiping nozzle having a lower front inclined surface at an inclination angle ɵ of 75 degree for example ([0004], [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an inclination angle for the wiping nozzle to the method in Kentaro, because Hideki disclosed when disposing the wiping nozzle with the increased inclination angle of the lower front end inclined surface in a specified positional relationship with respect to the molten steel bath surface and the steel strip surface, the gas descending along the steel strip surface. It has been found that the flow increases and the static pressure decreases at the neutral point where the injected gas separates into an upward flow and a downward flow. The increase in the downward flow and the decrease in the static pressure are presumed to be caused by the following mechanism based on the result of investigation of the gas flow state by the simulation test ([0005]).  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al. (JP 2012021183A with English translation attached) as applied to claims 1-2 above, and further in view of Terasaki et al. (WO 2016/056178 A1, use EP 3205741A1 as English translation).
Regarding claim 4, Kentaro teaches a method for producing a hot-dip galvanized steel strip as disclosed above.  Kentaro does not explicitly teaches wherein the molten metal comprises a chemical composition containing Al: 1.0 mass% to 10 mass%, Mg: 0.2 mass% to 1 mass%, and Ni: 0 mass% to 0.1 mass%, with the balance being Zn and inevitable impurities.  However, an analogous art, Terasaki teaches a method for continues hot dip metal coating, wherein the coating molten metal containing Al: 1.0% to 10% by mass, Mg: 0.2% to 1.0% by mass, Ni: 0.005% to 0.10% by mass, and the balance being Zn and unavoidable impurities ([0025], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply melting metal chemical composition as claimed to the method of continues hot dip metal coating in Kentaro, because Terasaki disclosed the use of molten metal composition as a whole to produce a high quality hot-dip metal-coated steel strip at a low cost ([0010]).  
Regarding claim 10, Kentaro teaches a method for producing a hot-dip galvanized steel strip as disclosed above.  Kentaro does not explicitly teaches wherein the molten metal comprises a chemical composition containing Al: 1.0 mass% to 10 mass%, Mg: 0.2 mass% to 1 mass%, and Ni: 0 mass% to 0.1 mass%, with the balance being Zn and inevitable impurities.  However, an analogous art, Terasaki teaches a method for continues hot dip metal coating, wherein the coating molten metal containing Al: 1.0% to 10% by mass, Mg: 0.2% to 1.0% by mass, Ni: 0.005% to 0.10% by mass, and the balance being Zn and unavoidable impurities ([0025], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply melting metal chemical composition as claimed to the method of continues hot dip metal coating in Kentaro, because Terasaki disclosed the use of molten metal composition as a whole to produce a high quality hot-dip metal-coated steel strip at a low cost ([0010]).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al. (JP 2012021183A with English translation attached) as applied to claims 1-2 above, and further in view of Hideki (JPH11279736A with English translation attached) as applied to claim 3 and 9, and further in view of Terasaki et al. (WO 2016/056178 A1, use EP 3205741A1 as English translation).
Regarding claim 11, Kentaro in view of Hideki teach a method for producing a hot-dip galvanized steel strip as disclosed above.  Kentaro in view of Hideki do not explicitly teaches wherein the molten metal comprises a chemical composition containing Al: 1.0 mass% to 10 mass%, Mg: 0.2 mass% to 1 mass%, and Ni: 0 mass% to 0.1 mass%, with the balance being Zn and inevitable impurities.  However, an analogous art, Terasaki teaches a method for continues hot dip metal coating, wherein the coating molten metal containing Al: 1.0% to 10% by mass, Mg: 0.2% to 1.0% by mass, Ni: 0.005% to 0.10% by mass, and the balance being Zn and unavoidable impurities ([0025], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply melting metal chemical composition as claimed to the method of continues hot dip metal coating in Kentaro in view of Hideki, because Terasaki disclosed the use of molten metal composition as a whole to produce a high quality hot-dip metal-coated steel strip at a low cost ([0010]).  
Regarding claim 12, Kentaro in view of Hideki teach a method for producing a hot-dip galvanized steel strip as disclosed above.  Kentaro in view of Hideki do not explicitly teaches wherein the molten metal comprises a chemical composition containing Al: 1.0 mass% to 10 mass%, Mg: 0.2 mass% to 1 mass%, and Ni: 0 mass% to 0.1 mass%, with the balance being Zn and inevitable impurities.  However, an analogous art, Terasaki teaches a method for continues hot dip metal coating, wherein the coating molten metal containing Al: 1.0% to 10% by mass, Mg: 0.2% to 1.0% by mass, Ni: 0.005% to 0.10% by mass, and the balance being Zn and unavoidable impurities ([0025], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply melting metal chemical composition as claimed to the method of continues hot dip metal coating in Kentaro in view of Hideki, because Terasaki disclosed the use of molten metal composition as a whole to produce a high quality hot-dip metal-coated steel strip at a low cost ([0010]).  
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed on October 07, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Hiromitsu does not anticipate claim 1. 
JP 2012-21183A is not motivated to adjust the height of the baffle plates as claimed.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, Applicant’s arguments with respect to claims 1-4 and 9-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to Applicant’s arguments, examiner respectfully disagree. Kentaro does not explicitly teach a height B of a lower end of each of the pair of baffle plates with respect to a bath surface of the molten metal bath is set to +50 mm or less, where an upper side in a vertical direction is positive.  However, Kentaro a height B of a lower end of each of the pair of baffle plates with respect to a bath surface of the molten metal bath is adjusted ([0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the height B of a lower end of each of the pair of baffle plates to yield a coated steel strip product with desired ([0001], [0029]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717